Title: To Thomas Jefferson from Robert Smith, 3 January 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                     Navy Depart. 3d. Jany 1807.
                        
                        Agreeably to your request founded on the Resolution of the House of Representatives of the 26th. ulto. I have
                            the honor to state to you, that the number of the Frigates of the United States, is the same as was represented in my Report of the 28th. January 1806 to the Honorable the House of Representatives, and that, there has not been since any material change in the state of any of them except the
                            United States, and with respect to her the accompanying Report of the
                            Captain Commandant of the navy yard at Washington will shew her condition—
                  I have the honor to be Sir yr most Obt
                        
                            Rt Smith
                            
                        
                    